Per Curiam.
Some time prior to the 11th day of May, 1907, the city of Tacoma purchased sand and gravel from one C. D. Elmore, of the value of $140.75, for which amount a claim was presented to the city council. After the presentation of the claim, but before its allowance, the claim was assigned to the relator Lack. After the assignment to Lack, the city council allowed the claim as presented, and *469credited the amount on an unpaid judgment held by the city against Elmore. The relator thereupon demanded a warrant for the amount of the claim from the city comptroller, and upon the refusal of that officer to issue the warrant, this action was brought in mandamus to compel such issuance. From a judgment dismissing the mandamus proceeding, this appeal is prosecuted.
The respondent has moved to dismiss the appeal for the reason that the original amount in controversy is not sufficient to bring the case within the appellate jurisdiction of this court. We so held in State ex rel. Plaisie v. Cole, 40 Wash. 474, 82 Pac. 749, and State ex rel. Ide v. Coon, 40 Wash. 682, 82 Pac. 993.
On the authority of these cases the appeal must be dismissed, and it is so ordered.